Citation Nr: 0335196	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

2.  Entitlement to service connection for a dental condition, 
to include gingivitis with periodontitis, secondary to 
service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from April 1953 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for a dental 
condition, secondary to service-connected diabetes, and 
granted service connection for hypertension secondary to 
diabetes, rated noncompensably disabling.  In a December 2001 
rating action, the RO increased the evaluation for 
hypertension to 10 percent disabling, effective the date of 
the veteran's claim for service connection.  As this was not 
the maximum evaluation possible, and the veteran continues to 
maintain disagreement, this issue remains on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB 
v. Brown, 6 Vet. App. 35, 38 (1993)).

In a December 2002 statement, the veteran wrote that he 
wanted an increase in his rating for diabetes, and wanted to 
file a claim for service connection for bilateral leg 
neuropathy and vascular circulation secondary to his service-
connected diabetes.  He also requested reevaluation of his 
prostate gland condition, noting that his prostate gland was 
removed in 1996.  These claims have not been adjudicated and 
are referred to the RO for appropriate action.

The following decision includes a determination on the issue 
of entitlement to service connection for a dental condition, 
to include gingivitis with periodontitis, secondary to 
service-connected diabetes, for VA compensation purposes.  
However, a claim for service connection for a dental disorder 
also raises a claim for outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302 (1993).  It appears from the veteran's 
statements that he may also be seeking VA dental treatment.  
However, a claim for service connection for a dental 
disability, to include gum disease, for treatment purposes, 
has not been specifically adjudicated by the RO.  Hence, such 
has not been developed for appellate consideration.  This 
matter is referred to the RO for appropriate action.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for hypertension will be discussed in the 
REMAND section below.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  There is no medical evidence of a diagnosed tooth 
disability within the meaning of applicable VA law for 
compensation purposes.

3.  Periodontal disease is not a disability within the 
meaning of applicable VA law providing compensation benefits.


CONCLUSION OF LAW

The claim of entitlement to service connection for a dental 
condition, to include gingivitis with periodontitis, 
secondary to service-connected diabetes for compensation 
purposes, lacks legal merit.  38 C.F.R. § 3.381(a) (2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show treatment for diabetes in 
service.  Although he received dental treatment in service, 
there is no reference to the veteran's diabetes in relation 
to his dental treatment.

The veteran was service connected for diabetes in a June 1974 
rating decision, shortly after his discharge from active 
service.  Records were obtained showing treatment from Nellis 
Federal Hospital from the date of his discharge through March 
2000.  

In April 2000, the veteran was provided a VA diabetes 
examination.  He was noted to be currently on insulin.  He 
indicated that he had had teeth removed in the mid 1980s, 
principally because of his diabetes.  

VA outpatient treatment records show that in June 2000 the 
veteran was seen for a dental consultation with a complaint 
that he could not chew with his teeth and that his teeth hurt 
and bled.  Objective examination revealed chronic gingivitis 
with advanced periodontitis on all remaining dentition.  The 
plan was to extract all his remaining maxillary teeth.

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new law in a March 2001 letter which 
also informed him which evidence VA will seek to provide and 
which evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The Board 
concludes that VA has complied with all notification 
requirements.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for service connection for a dental 
condition secondary to his service-connected diabetes.  The 
Board concludes the discussions in the rating decision, the 
December 2001 statement of the case (SOC), as well as letters 
sent to him informed him of the information and evidence 
needed to substantiate his claim, and have complied with VA's 
notification requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the service medical records, 
as well as all records of postservice treatment noted by the 
veteran and these appear to be complete.  Although the 
veteran indicated during his June 2000 VA dental consultation 
that he had had teeth removed in the 1980's principally as a 
result of his diabetes, he has not provided records of this 
extraction or giving VA information that would allow VA to 
obtain these records on his behalf.  The Board points out 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran has 
been provided the opportunity to present evidence and 
testimony in personal hearings before both the Board and a 
hearing officer at the RO, but has declined the opportunity.  
VA examinations were provided the veteran in April 2000.  The 
veteran has not referenced any additional unobtained evidence 
that might substantiate his claim or that might be pertinent 
to the bases of the denial of the claim.  There is sufficient 
evidence to decide the claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case however, in the May 2001 
letter the veteran was informed that if the evidence was not 
received within one year, VA would not be able to pay 
benefits for any period prior to the date of receipt.  More 
than one year has elapsed since this date and no additional 
evidence has been submitted.  He has been given ample time to 
submit evidence or to inform the VA of relevant evidence it 
might obtain.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  As such, the Board will proceed 
with a discussion of the merits of the veteran's claim for 
service connection for a dental condition, to include 
gingivitis with periodontitis, secondary to service-connected 
diabetes.

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Service 
connection for gingivitis and periodontitis will be granted 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161 (2003).  38 C.F.R. § 3.381 (2003). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2002).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

The veteran appears to believe that he should be service 
connected for gingivitis and periodontitis, his only 
diagnosed tooth condition as determined by the VA dental 
consultation from June 2000.  Under the regulations noted 
above, periodontal disease, which includes gingivitis and 
periodontitis, may only be service-connected for treatment 
purposes, not for compensation purposes.  When the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, 
the Board concludes that the veteran's appeal with respect to 
the issue of entitlement to a dental condition, to include 
gingivitis with periodontitis, secondary to service-connected 
diabetes, for the purpose of compensation, is denied on the 
basis of lack of entitlement under the law. As noted in the 
introduction, the question of whether the veteran is entitled 
to VA dental treatment is a separate question which has been 
referred to the appropriate agency of original jurisdiction 
for adjudication.





ORDER

Service connection for a dental condition, to include 
gingivitis with periodontitis, secondary to service-connected 
diabetes is denied.


REMAND

The veteran is service-connected for hypertension, currently 
evaluated as 10 percent disabling.  Under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive 
vascular disease), a 10 percent evaluation is warranted if 
diastolic readings are predominantly 100 or more, if systolic 
readings are predominantly 160 or more, or if continuous 
medication is required for control.  A 20 percent evaluation 
is warranted if diastolic readings are predominantly 110 or 
more or if systolic readings are predominantly 200 or more.  
The evaluation of hypertension is based on a review of the 
medical record to determine the predominant blood pressure 
readings.  The most recent medical evidence in the claims 
file is from June 2000.  The Board is unable to evaluate the 
level of the veteran's hypertension when there are no medical 
records for the past three and a half years.  As it appears 
that the veteran has continued his treatment at both the VA 
Medical Center in Las Vegas, and Nellis Federal Hospital, 
more recent records of his treatment at these facilities 
should be requested and associated with the claims file.  

Additionally, the Board notes the regulations for rating 
cardiovascular disorders were revised in 1998.  See 62 Fed. 
Reg. 65,219 (Dec. 11, 1997), as amended at 63 Fed. Reg. 
37,779 (July 14, 1998) (codified at 38 C.F.R. § 4.130).  The 
veteran's representative has argued for consideration of the 
rating criteria in effect prior to this change in the 
regulation; however, the veteran filed his claim for service 
connection for hypertension in October 1999.  This is after 
the new regulations became effective.  As the prior 
regulations were not in effect at any time during the 
pendency of the veteran's appeal, they are not for 
application.  Landgraf v. USI Film Products, 511 U.S. 244 
(1994).

Finally, although the decision above notes that the veteran 
was properly notified of the provision of the VCAA in a 
letter dated in May 2001, this notice was limited to his 
claim for service connection for a dental condition, to 
include gingivitis with periodontitis, secondary to service-
connected diabetes.  The veteran has not been properly 
notified of the evidence that VA will seek to provide and 
which evidence the veteran is to provide with regard to his 
claim for an initial rating in excess of 10 percent for 
hypertension.  Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  Since this case is being remanded for additional 
development or to cure a procedural defect, the RO must also 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all records of 
the veteran's current treatment for 
hypertension, including any records of 
his treatment at the VA Medical Center in 
Las Vegas, Nevada, dating from June 2000 
to the present, and any records from the 
Nellis Federal Hospital, dating from 
March 2000 to the present.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should readjudicate the claim 
for an initial evaluation in excess of 10 
percent for hypertension, to include 
consideration of any evidence added to 
the claims file since the December 2001 
statement of the case (SOC).  The 
possibility of staged ratings should be 
addressed.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts 
found).  If any benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  A reasonable 
period of time for a response should be 
afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



